DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edison, publication number: US 2019/0342088.

As per claims 1 and 17, Edison teaches a method comprising:
receiving, by a computing device, a data set and a schema identifying which portions of the data set contain sensitive data (Template/Format, [0040], raw record, [0028][0044]); 
extracting, by the computing device and based on the schema, a plurality of portions of sensitive data from the data set (Using schema, [0041]); 
encrypting, by the computing device, the plurality of portions of sensitive data to generate a plurality of tokenized portions corresponding to the plurality of portions of sensitive data (Tokenizing field, [0042]); and 
generating, by the computing device and from the data set, a tokenized data set by replacing each of the plurality of portions of sensitive data in the data set with a corresponding tokenized portion from the plurality of tokenized portions (tokenized data, [0045], Fig. 2A 140, [0086]).

As per claims 2 and 18, Edison teaches wherein the plurality of portions of sensitive data are encrypted as a batch (Tokenizing, [0042][0040]).

As per claim 3, Edison teaches wherein extracting the plurality of portions of sensitive data comprises compiling a queue of sensitive data values in an order that instances of sensitive data are identified from the data set; and 
wherein replacing each of the plurality of portions of sensitive data in the data set with the corresponding tokenized portion from the plurality of tokenized portions comprises replacing the plurality of portions of sensitive data in the order that the instances of sensitive data are identified (Replacing first record type, [0026], tokenizing second field [0052]).

As per claim 4, Edison teaches wherein the tokenized data set conforms to the schema (Based on Schema, [0041]).

As per claim 5, Edison teaches wherein extracting the plurality of portions of sensitive data further comprises validating sensitive data values of the plurality of portions of sensitive data by comparing a format of the sensitive data values to one or more known sensitive data formats (Additional fields to be tokenized, [0054]).

As per claims 6 and 19, Edison teaches further comprising in response to a failure to validate a sensitive data value of one of the plurality of portions of sensitive data, storing, in a location associated the one of the plurality of portions of sensitive data in the tokenized data set, the sensitive data value (Checking if additional fields have sensitive data, Fig. 9, 904, [0156]).

As per claim 7, Edison teaches wherein the received data set is encrypted, and wherein the method further comprises: decrypting the received data set; and after generating the tokenized data set, encrypting the tokenized data set (Tokenizing, detokenizing [0036], encrypting and decrypting, [0105]).

As per claims 8 and 20, Edison teaches automatically detecting, from the data set, additional sensitive data in a non-sensitive field by comparing values in the non-sensitive filed to pre-determined rules; generating an additional token corresponding to the additional sensitive data; and replacing the additional sensitive data with the additional token in the tokenized data set (Additional fields to be tokenized, [0054]).

Claims 9-16 are rejected based on claims 1-8.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494